

116 HR 4145 IH: Braeden’s Commission: Protect our Athletes from Exertional Heat Stroke
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4145IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Mr. Smith of New Jersey (for himself and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a commission to prevent exertional heat stroke deaths among high school and collegiate
			 athletes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Braeden’s Commission: Protect our Athletes from Exertional Heat Stroke. 2.FindingsCongress finds the following:
 (1)Deaths from exertional heat stroke are preventable. (2)Exertional heat stroke is one of the leading noncontact causes of death of young athletes.
 (3)According to the 2018 National Center for Catastrophic Sport Injury Research’s annual survey of football injuries, since 1995, there have been 64 exertional heat stroke deaths in the sport of football alone, and 60 of these occurred at the high school and collegiate levels.
 (4)Protective measures such as proper hydration, acclimatization prior to intense physical activity, and rapid recognition, rapid assessment, rapid treatment, and rapid advanced care can prevent exertional heat stroke deaths or hospitalizations provided that the protective measures are implemented immediately when warranted.
			3.Establishment of commission
 (a)EstablishmentThere is established the Commission to Prevent Heat Stroke Deaths (in this Act referred to as Braeden’s Commission). (b)FACABraeden’s Commission shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.), except as inconsistent with this Act.
			4.Membership
 (a)Number and appointmentBraeden’s Commission shall be composed of 12 members, consisting of— (1)6 members appointed by the President;
 (2)2 members appointed by the Speaker of the House of Representatives; (3)1 member appointed by the minority leader of the House of Representatives;
 (4)2 members appointed by the majority leader of the Senate; and (5)1 member appointed by the minority leader of the Senate.
 (b)QualificationsEach member appointed pursuant to subsection (a) shall have experience in one or more of the following areas:
 (1)Sports medicine. (2)Exertional heat stroke prevention.
 (3)Student athlete health research. (4)Legislation, including legislation involving sports medicine.
 (5)Emergency medicine. (6)Pediatrics.
 (7)Psychology and mental health. (8)Forensic pathology or medical investigation involving injury or fatality.
 (9)Professional experience at an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), with a focus on one or more of the other areas listed in this subsection.
 (c)Diversity of qualificationsIn making appointments to Braeden’s Commission under subsection (a), the President and the congressional leaders specified in subsection (a) shall strive to select individuals whose qualifications (as described under subsection (b)) are not already represented by other members of Braeden’s Commission.
 (d)AppointmentsThe appointments of the members of Braeden’s Commission shall be made not later than 90 days after the date of enactment of this Act.
 (e)Period of appointments; vacanciesEach member shall be appointed for the life of Braeden’s Commission. Any vacancy in Braeden’s Commission shall not affect its powers and shall be filled in the same manner as the original appointment.
 (f)ChairpersonThe President shall select a Chairperson for Braeden’s Commission from among its members. 5.Meetings (a)Initial meetingNot later than 60 days after the date on which a majority of the members of Braeden’s Commission have been appointed, Braeden’s Commission shall hold its first meeting.
 (b)TimingBraeden’s Commission shall meet at the call of the Chairperson. (c)QuorumA majority of the members of Braeden’s Commission shall constitute a quorum.
			6.Study
 (a)In generalBraeden’s Commission shall conduct a study on exertional heat stroke among student athletes at educational institutions across the United States.
 (b)Matters To be studiedIn conducting the study under subsection (a), Braeden’s Commission shall study— (1)best practices for prevention, recognition, and treatment of exertional heat stroke, as regarded by leading experts in sports medicine and as detailed in the 2015 National Athletic Trainers’ Association Position Statement on Exertional Heat Illness;
 (2)educational institution standards for prevention, recognition, and treatment of exertional heat stroke and related illnesses;
 (3)whether athletic trainers and coaches have been properly trained to recognize and treat cases of exertional heat stroke;
 (4)cases involving student athlete deaths and hospitalizations due to exertional heat stroke, including whether best practices were followed in such cases by the educational institution involved;
 (5)which organizations currently oversee the implementation of best practices on exertional heat stroke at educational institutions;
 (6)emergency action plans in place at educational institutions and whether such action plans are up-to-date or developed in consultation with local emergency medical staff;
 (7)the scope of all incidents of exertional heat stroke among student athletes, including determining which educational institutions are following best practices where such incidents occurred;
 (8)the effectiveness of Federal, State, and local policies and systems aimed at collecting accurate data on exertional heat stroke fatalities, including the identification of the most effective and least effective policies and systems;
 (9)current barriers to preventing fatalities from exertional heat stroke and methods to overcome such barriers among student athletes;
 (10)demographic trends or specific risk factors that are predictive of or correlated with student athlete exertional heat stroke and related illnesses such as heat exhaustion;
 (11)methods for improving data collection related to exertional heat stroke, such as methods to increase interoperability between State and local data systems or other data systems used to collect information that may be related to exertional heat stroke;
 (12)current research and documentation, including those currently being conducted by graduate and doctoral students;
 (13)recommendations from the National Athletic Trainers’ Association’s position statements pertaining to heat illnesses and emergency planning in athletics; and
 (14)recommendations with respect to best practices for preventing exertional heat stroke from the Inter-Association Task Force for Preventing Sudden Death in Collegiate Conditioning Sessions.
				7.Recommendations and report
 (a)RecommendationsBased on the study conducted under section 6, Braeden’s Commission shall— (1)develop recommendations for the purpose of reducing fatalities from exertional heat stroke among student athletes, including—
 (A)a recommendation to implement a comprehensive national strategy for such purpose; and (B)lessons, solutions, and necessary improvements related to such purpose; and
 (2)develop guidelines for tracking certain types of information to prevent fatalities from exertional heat stroke among student athletes.
 (b)ReportNot later than 2 years after the date on which a majority of the members of Braeden’s Commission have been appointed, Braeden’s Commission shall submit to the President and Congress a report containing—
 (1)the recommendations required under subsection (a); (2)a detailed statement of the findings of Braeden’s Commission related to the study conducted under section 6; and
 (3)recommendations for legislation and administrative actions related to exertional heat stroke among student athletes at educational institutions.
 (c)ExtensionThe President may extend the date on which the report required by subsection (b) must be submitted by not more than 1 year.
 (d)PublicationIn coordination with the Secretary of Health and Human Services, Braeden’s Commission shall make the report under subsection (b) publicly available on the website of the Department of Health and Human Services.
			8.Powers of Braeden’s Commission
			(a)Hearings
 (1)In generalBraeden’s Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as Braeden’s Commission considers appropriate. Braeden’s Commission may administer oaths or affirmations to witnesses appearing before it.
 (2)LocationThe location of hearings under paragraph (1) shall include— (A)areas with high fatality rates related to exertional heat stroke among student athletes; and
 (B)areas that have shown a decrease in fatalities from exertional heat stroke among student athletes. (3)SubjectBraeden’s Commission shall hold hearings under paragraph (1)—
 (A)to examine the Federal, State, and local policies and available resources that affect fatalities from exertional heat stroke among student athletes; and
 (B)to conduct other work related to the study required under section 6. (b)Obtaining official dataBraeden’s Commission may secure directly from any Federal agency or department information necessary to enable it to carry out this Act. Upon request of the Chairperson of Braeden’s Commission, the head of that Federal agency or department shall furnish that information to Braeden’s Commission.
 (c)MailsBraeden’s Commission may use the United States mails in the same manner and under the same conditions as other Federal agencies and departments.
 (d)Gifts, bequests, and devisesTo the extent or in the amounts made available in advance in appropriations Acts, Braeden’s Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of Braeden’s Commission.
			9.Commission personnel matters
			(a)Director and staff of Commission
 (1)Executive DirectorBraeden’s Commission shall have an Executive Director who shall be appointed by the Chairperson. (2)StaffWith the approval of Braeden’s Commission, the Chairperson may appoint additional personnel as the Chairperson considers appropriate.
 (3)TerminationThe Chairperson of Braeden’s Commission may, without regard to the civil service laws and regulations, terminate the Executive Director and such other personnel as may be necessary to enable Braeden’s Commission to perform its duties.
				(4)Compensation
 (A)Rate of pay for the Executive DirectorThe Chairperson of Braeden’s Commission may fix the pay of the Executive Director of Braeden’s Commission without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the Executive Director may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
 (B)Rate of pay for staffThe Chairperson of Braeden’s Commission may fix the pay of additional personnel at rates not to exceed the daily equivalent of the maximum annual rate of basic pay for GS–15 of the General Schedule.
 (b)Travel expensesThe members of Braeden’s Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (c)Staff of Federal agenciesUpon request of Braeden’s Commission, the head of any Federal agency or department may detail, without reimbursement, any of the personnel of that agency or department to Braeden’s Commission to assist in carrying out this Act. Such detail shall be without interruption or loss of civil service status or privilege.
 (d)Experts and consultantsWith the approval of Braeden’s Commission, the Chairperson may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates not to exceed the daily equivalent of the maximum annual rate of basic pay for GS–15 of the General Schedule.
 10.Termination of Braeden’s CommissionBraeden’s Commission shall terminate on the earlier of— (1)30 days after the date on which Braeden’s Commission submits its report pursuant to section 7(b); or
 (2)the date that is 3 years after the initial meeting under section 5(a). 11.Federal agency responseNot later than 6 months after the submission to the President of the report required under section 7(b), any Federal agency or department that is subject to a recommendation described in the report shall submit to Congress a report containing the plans of such agency or department to address the recommendation.
 12.DefinitionAs used in this Act, the term educational institution means— (1)a public or private school that serves any of grades 9 through 12; and
 (2)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			